Title: To Thomas Jefferson from Richard Claiborne, enclosing a Letter from Steuben, 11 March 1781
From: Claiborne, Richard
To: Jefferson, Thomas




Sir
Richmond. 11th. March 1781.

I do myself the honor to inclose to your Excellency a copy of a letter which I have Just received from Baron Steuben. I beg for an answer as Speedily as the importance of the matter requires; immediately upon the receipt of which, I shall Issue my orders in consequence, and repair to Williamsburg without a moments loss of time. Your Excellency cannot be a stranger to the dispatch, which is Necessary, therefore I have directed Mr. Green to wait for an answer. I have the honor to be your Excellencys most obedient Humble Servant,

Rd. Claiborne DQMr. S.V.



Enclosure

Sir
Williamsburg. 10th. March 1781

Want of Boats and horses is of itself sufficient to ruin the enterprize now in hand. I have made frequent representations to Government on the Subject, have given you repeated orders, have sent you those of Colo. Pickering, and have myself imploy’d officers to collect the boats in James River all which have answer’d no end. You tell me you have been refused the assistance of Government and ask mine knowing at the same time that I have no powers but what I get from Government. You ought then to make your demands to the same source to obtain the troops you want to procure the Articles in your department. I have only 7 boats chiefly without oars down here and there ought to be at least 20.
I order you in the most strict terms to demand a Sufficient force from the Governor to seize all the boats at Manchester belonging to Mr. Mayo, and all boats whatever on the James, Chickahominy, and appomattox rivers. I know that there are [some] which have not been pressed, one at Maycox and 2 at Shirly. Men must all be had to Conduct them.
All the large vessells shou’d come to Hoods and the boats to College Creek, and as it is impossible for me to do the functions of every department, I order you Sir to come immediately here. The object is too important to be neglected.
If the horses for the Artillery are not ready when the Marquis arrives, you shall be Answerable. It is not sufficient to give orders. You must see that they are executed.
Captain Pryor will deliver you this and will assist you. I expect to see you here quickly and that my orders will be executed. I’m Sir your most Obedient

Steuben Majr. Genl.


